806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Boyd WESTFALL, Plaintiff-Appellant,v.Mae K. WEESE;  George W. Sparks;  Okey A. Mills;  PatFragil;  James D. Lilly;  W.H. File, Jr.;  Roderick A.Devison;  David L. Hill;  Robert J. Ashworth;  Thomas L.Butcher;  Donald L. Pitts;  Claude England;  C. BerkleyLilly;  Defendants-Appellees.
No. 86-7177.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1986.Decided Dec. 4, 1986.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (C/A No. 83-5166)
William Boyd Westfall, appellant pro se.
Roderick A. Devison, for Mae K. Weese.
William H. File, File, Payne, Scherer & Brown, for George W. Sparks.
Ellen Lilly File, County Commission of Raleigh County, for Okey A. Mills.
William R. Wooton, Wooton, Wooton & Fragile, for Pat Fragil.
John C. Ashworth, Ashworth & Ashworth, for James D. Lilly.
David L. Hill, appellee pro se.
John Hoblitzel, Kay, Casto & Chaney, for Thomas L. Butcher.
Donald L. Pitts, appellee pro se.
Donald D. Hodson, Bowers, Hodson, Henderson & Richmond, for C. Berkley Lilly.
S.D.W.Va.
AFFIRMED.
Before RUSSELL, WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Westfall v. Weese, C/A No. 83-5166 (S.D.W.Va., May 27, 1986).


2
AFFIRMED.